DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jisang Kim on 06 December 2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) A urinal screen, comprising: 
a main body having an extended upper surface, a corresponding extended lower 5surface, and a marginal edge portion integral with and surrounding the upper surface and the lower surface; wherein the main body fit onto a portion of the drain portion of the urinal; 
a plurality of spaced apart apertures formed to extent through the main body to 10provide fluid communication between the upper surface and the lower surface of the main body; 
a mesh screen having a upper surface, a lower surface, and a plurality of spaced apart apertures formed to extent through the mesh screen to provide fluid communication between the upper surface and the lower surface of said mesh screen; wherein the mesh 15screen has a perimeter and includes a thin solid band encasing said perimeter, wherein the mesh screen is attached to the main body; and 
opposite from the upper side, and each side of the two-sided spreading layer containing a reagent, wherein the reagent disposed on both sides of the spreading layer is configured to react with glucose in the urine sample, as it passes through the two-sided spreading layer configured 20to cause a color change in the reagent on both sides of the spreading layer, wherein the two-sided spreading layer is attached to the main body.

Claim 8. (Currently Amended) A urinal screen, comprising:  
a main body having an extended upper surface, a corresponding extended lower 5surface, and a marginal edge portion integral with and surrounding the upper surface and the lower surface; wherein the main body fit onto a portion of the drain portion of the urinal; 
20a plurality of spaced apart apertures formed to extent through the main body to 10provide fluid communication between the upper surface and the lower surface of the main body; and 
a two-sided spreading layer for accepting a urine sample on a upper side and passing the sample to a lower side, opposite from the upper side, and each side of the two-sided spreading layer containing a reagent, wherein the reagent disposed on both sides of the spreading layer is configured to react with glucose in the urine sample, as it passes through the two-sided spreading layer and, which is configured 20to cause a color change in the reagent on both sides of the spreading layer, wherein the two-sided spreading layer is attached to the main body.

Claim 15. (Currently Amended) A urinal screen, comprising: 
a main body having an extended upper surface, a corresponding extended lower 5surface, and a marginal edge portion integral with and surrounding the upper surface and the lower surface; wherein fit onto a portion of the drain portion of the urinal; 
a plurality of spaced apart apertures formed to extent through the main body to provide fluid communication between the upper surface and the lower surface of the main body;  
10a flexible member encasing the perimeter of the main body; and 
a two-sided spreading layer for accepting a urine sample on a upper side and passing the sample to a lower side, opposite from the upper side, and each side of the two-sided spreading layer containing a reagent, wherein the reagent disposed on both sides of the spreading layer is configured to react with glucose in the urine sample, as it passes through the two-sided spreading layer and, configured 20to cause a color change in the reagent on both sides of the spreading layer, wherein the two-sided spreading layer is attached to the main body.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent 5,604,937 to Davenport, United States Patent Application Publication US 2018/0003621 to Drury, and United States Patent Application Publication US 2012/0165626 to Irina et al. (herein Irina).
Davenport teaches a urinal screen, comprising: a main body (10) having an extended upper surface (12), an extended lower surface (14), and a marginal edge portion (16) which is integral with and surrounds the upper surface (12) and the lower surface (14) (see Figs. 1-5; Col. 2, lines 18-33); wherein, in operation, the urinal screen is placed over a drain (26) (see Fig. 4; Col. 2, lines 51-54); a plurality of spaced apart apertures (18) formed wherein the apertures (18) extend through the body (10) to provide fluid communication between the upper surface (12) and the lower surface (14) (see Figs. 1-5; Col. 2, lines 34-42).

Irina teaches devices, methods, and kits to measure or evaluate concentration of any analyte or analytes such as glucose in urine (see [0009]). Irina teaches a test strip comprising a spreading layer which allows a fluid to spread across said layer prior to contacting and reacting with a reagent wherein said reagent is distributed throughout said layer (see [0055]). 
Davenport, Drury, and Irina fail to teach nor fairly suggest motivation to combine the teachings of the prior art. Furthermore, Davenport, Drury, and Irina fail to teach nor fairly suggest “a two sided spreading layer for accepting a urine sample on a upper side and passing the sample to a lower side, opposite from the upper side, and each side of the two-sided spreading layer containing a reagent, wherein the reagent is disposed on both sides of the spreading layer to react with glucose in the urine sample, as it passes through the two-sided layer, configured to cause a color change in the reagent on both sides of the spreading layer” as recited in instant independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797